                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


        UNITED STATES OF AMERICA,                     )
                                                      )
             Plaintiff,                               )         No. 4:19-CR-01041-SRC
                                                      )
                                                      )
        v.                                            )
                                                      )
        BRYAN KIMBLE,                                 )
                                                      )
             Defendant.                               )


                                   UNITED STATES OF AMERICA’S
                                          EXHIBIT LIST

               COMES NOW the United States of America and lists the following exhibits:

Exhibit #                       Description                        Offered      Admitted   Published
   1A        Drugs from 10/11/2019 transaction

   1B        Drugs from 10/16/2019 transaction

   1C        Drugs from 10/22/2019 transaction

   2A        Lab report from 10/11/2019 transaction

   2B        Lab report from 10/16/2019 transaction

   2C        Lab report from 10/22/2019 transaction

   3A        Booking Photo, 1/13/2018


   3B        Booking Photo, 5/25/2017

   4         DOR Record_Redacted




                                                      1
Exhibit #                       Description                        Offered   Admitted   Published
   5A       DISC: Video and audio files re: attempted drug
            transaction dated 10/10/2019

  5A-1      10/10/19 at 2:47 pm - CLIP 1 (timestamp: 00:28-
            00:31): Incoming phone call (with transcript) from
            Kimble to CI/UCA to "go to my house" for the drug
            transaction

  5A-2      10/10/19 (approx. 2:50-3:17 pm) - CLIP 2
            (timestamp: 16:31-16:32): Video and Audio (with
            transcript) of Kimble identified by UCA after Kimble
            arrives and directs UCA to "follow me, dude"

   5B       DISC: Video and audio files re: drug transaction
            dated 10/11/2019

  5B-1      10/10/19 at 4:20 pm - Incoming phone call (with
            transcript) from Kimble to UCA, discuss meeting
            the next day to do drug transaction

  5B-2      10/10/19 at 7:51 pm - 10/11/19 at 10:38 p.m. --
            Summary Exhibit of text exchanges between
            Kimble and UCA, setting up drug transaction

  5B-3      10/11/19 at 12:05 pm - Outgoing phone call (with
            transcript) from UCA to Kimble, discuss trying to
            meet to complete deal; Kimble tells UCA the only
            way the deal will work is if the UCA goes where
            Kimble tells him to go

  5B-4      10/11/19 at 12:53 pm - CLIP 1 (timestamp: 06:59-
            11:11) Video with Outgoing phone call (with
            transcript) of Kimble call to UCA, giving UCA
            directions to meet location

  5B-5      10/11/19 at 12:58 pm - CLIP 2 (timestamp: 12:10-
            end) Video with Outgoing phone call (with
            transcript) of Kimble call to UCA, directing UCA
            off Home Depot lot to meet location, and Kimble
            arriving at UCA vehicle and completing drug
            transaction through window




                                                      2
Exhibit #                       Description                       Offered   Admitted   Published
  5B-6      10/11/19 at 1:03 pm - Incoming phone call (with
            transcript) from Kimble to UCA, telling UCA that
            UCA was $20 short for the deal and that Kimble
            counted it 5 times

  5B-7      10/11/19 at 1:18 pm - 2:11 pm -- Summary Exhibit
            of text exchanges between Kimble and UCA,
            discussing $230 and will repay the $20 next time

   5C       DISC: Video and audio files re: drug transaction
            dated 10/16/2019

  5C-1      10/12/19 at 9:45 p.m. - 10:52 p.m. -- Summary
            Exhibit of text exchanges between Kimble and
            UCA, discussing how much for "a half" - $1350

  5C-2      10/16/19 at 1:26 pm - Outgoing phone call (with
            transcript) from UCA to Kimble, discussing meeting
            to complete transaction for 10 grams for $1150

  5C-3      10/16/19 at 3:09 pm - CLIP 1 (timestamp: 01:53-
            09:30) with Outgoing phone call: video and audio
            (with transcript) of Kimble call to UCA, directing
            him to meet location, and Kimble arriving at UCA
            vehicle and completing drug transaction through
            window

  5C-4      10/16/19 at 3:12 pm - CLIP 2 (timestamp: 10:53-
            end) with Outgoing phone call: video and audio
            (with transcript) of UCA call to Kimble, confirming
            money count

   5D       DISC: Video and audio re: drug transaction dated
            10/22/2019

  5D-1      10/21/19 at 10:13 pm - 11:12 p.m. -- Summary
            Exhibit of text exchanges between Kimble and
            UCA, setting up drug transaction

  5D-2      10/22/19 at 1:11 pm - CLIP 1 (timestamp: 02:39-
            05:24) Video with Incoming phone call (with
            transcript) of Kimble call to UCA, directing him to
            meet location



                                                      3
Exhibit #                       Description                        Offered   Admitted   Published
  5D-3      10/22/19 at 1:14 pm - CLIP 2 (timestamp: 06:26-
            07:20) Video and audio (with transcript) of UCA
            completing drug transaction through window

 5D-3B      10/22/19 at 1:14 pm - CLIP 2B (timestamp: 06:01-
            07:21) Video (only) of unknown female walking
            from Kimble's vehicle to UCA's vehicle to complete
            drug transaction through window

  5D-4      10/22/19 at 1:14 pm - CLIP 3 (timestamp: 08:30-
            09:00) with Outgoing phone call (with transcript) of
            UCA call to Kimble, confirming money count

   6A       Photo screenshot from Ex. 5B-5 re: 10/11/19 drug
            transaction through the window

  6B-1      Photo screenshot from Ex. 5C-3 re: 10/16/19 drug
            transaction through the window

  6B-2      Photo screenshot (Camera 4) re: 10/16/19 drug
            transaction, surveillance photo of defendant's car

  6B-3      Demonstrative overview map of Franklin Avenue, re:
            10/16/19 drug transaction

  6B-4      Photo of 3114 Franklin Avenue area, indicating
            playground and pool area, re: 10/16/19 drug
            transaction

  6C-1      Photo screenshot from Ex. 5D-2 re: 10/22/19 drug
            transaction, female walking from defendant's vehicle
            to UCA's vehicle

  6C-2      Photo screenshot from Ex. 5D-2 re: 10/22/19 drug
            transaction through the window




                                                      4
Exhibit #                         Description                          Offered         Admitted      Published
   7        ATF Investigation Reports (For Identification Only)
              a. ROI 1
              b. ROI 2
              c. ROI 3
              d. ROI 4
              e. ROI 5
              f. ROI 6
              g. ROI 7
              h. ROI 8
              i. ROI 9
              j. ROI 10

   8        Stipulation of Facts re: Drug Chain of Custody



                                                *       *       *

               This exhibit list is merely advisory. The United States of America reserves the right to

       add, delete, or modify this list.

                                                             Respectfully submitted,


                                                             SAYLER A. FLEMING
                                                             United States Attorney

                                                             /s/ Rodney H. Holmes
                                                             RODNEY H. HOLMES, #6244551(IL)
                                                             Assistant United States Attorneys
                                                             111 South Tenth Street, 20th Floor
                                                             St. Louis, Missouri 63102
                                                             (314) 539-2200


                                                             SAYLER A. FLEMING
                                                             United States Attorney
                                                             /s/ Ashley M. Walker
                                                             ASHLEY M. WALKER, #67175(MO)
                                                             Special Assistant United States Attorney



                                                        5
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 7, 2021, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon counsel for Defendant.

                                                     /s/ Rodney H. Holmes
                                                     RODNEY H. HOLMES




                                                 6
